Citation Nr: 1807149	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  12-01 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lumbar strain with degenerative changes at L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel






INTRODUCTION

The appellant served on active duty in the Navy from January 1998 to April 2004.  She is the recipient of the Navy Achievement Medal and the Navy Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board remanded this matter in February 2017.  A Supplemental Statement of the Case (SSOC) was issued in September 2017.

While the matter was in remand status, in a September 2017 rating decision, the RO granted service connection for radiculopathy of the right lower extremity and assigned an initial 10 percent rating, effective March 15, 2017.  The record currently available to the Board contains no indication that the appellant has initiated an appeal with the downstream elements of effective date or initial rating assigned.  Thus, those matters are not in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As directed in the February 2017 Board Remand, the appellant was afforded a medical examination in March 2017 to determine the current severity of her service-connected lumbar strain, as measured by range of motion testing.  Unfortunately, however, the examiner indicated that range of motion testing would not be medically appropriate due to the degree of pain which the appellant was experiencing at the time of examination.  

Somewhat paradoxically, the examiner indicated that the appellant was not experiencing a flare-up at the time of examination.  The appellant reported experiencing flare-ups during which the pain becomes so severe that she cannot get out of bed, is unable to stand or sit, and has to lay on a heat pack on the floor for the entire day.  The examiner, however, stated that describing functional limitations during a flare-up in terms of range of motion was not possible because the examination was not conducted during a flare-up.  

Under these circumstances, the Board finds that the March 2017 examination does not provide a sufficient basis upon which to rate the claim.  The United States Court of Appeals for Veterans Claims (Court) held in Sharp v. Shulkin, 29 Vet. App. 26 (2017), that, pursuant to VA regulations and the VA Clinician's Guide, when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if so, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  Id. at 32. 

The Court further explained that, in the event an examination is not conducted during a flare-up, the "critical question" in assessing the adequacy of the examination was "whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares."  Id. at 34 (quoting Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011)).  Although the March 2017 contracted examination report contains some information regarding the severity of the appellant's flare-ups, no estimation was provided regarding loss of range of motion during flares, perhaps in part because no range of motion testing was practicable at the time of examination.  Rather, the examiner noted that such an opinion regarding functional loss during flare-ups was not feasible simply because the appellant was not experiencing a flare-up at the time of the examination, despite the appellant's pain being of sufficient severity that the examiner expressed concern that performing any range of motion testing could cause injury.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for an appropriate examination to clarify the severity of her service-connected lumbar strain with degenerative changes at L4-5 and L5-S1.  Access to the appellant's electronic VA claims file should be made available to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the record, the examiner should specifically delineate all pathology and symptoms attributable to the service-connected lumbar strain.  

The examination report should include the range of motion of the lumbar spine in degrees, if not medically contraindicated.  The examiner must, to the extent practicable, specifically measure both active and passive range of motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  If any such testing cannot be performed on the joint at issue, he or she should state so and provide an explanation.  Additionally, the examiner should comment on the extent of any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  A clear rationale for all opinions must be provided.

Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should specifically describe the severity, frequency, and duration of flare-ups; name the precipitating and alleviating factors; and estimate, per the appellant, to what extent, if any, such flare-ups affect functional impairment.  

The examiner is informed that the Court has held that simply stating that description in terms of additional range of motion loss is not possible because the examination was not conducted during a flare-up is inadequate.

Finally, the examiner should comment on any incapacitating episodes (i.e., a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician) associated with the appellant's lumbar spine disability.  If the appellant has incapacitating episodes, the examiner should specify the frequency of those episodes.

2.  If upon completion of the above action, any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




